Title: General Orders, 28 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 28th 1777.
Lancaster.London.Ludlow.


The several regiments are to send for their tents, and pitch them where they are now posted.
Orderly serjeants to attend at Head-Quarters as usual.
All Chaplains are to perform divine service to morrow, and on every succeeding Sunday, with their respective brigades and regiments, where the situation will possibly admit of it: And the commanding officers of corps are to see that they attend; themselves, with officers of all ranks, setting the example. The Commander in Chief expects an exact compliance with this order, and that it be observed in future as an invariable rule of practice—And every neglect will be considered not only a breach of orders, but a disregard to decency, virtue and religion.
